

Exhibit 10.24
SECOND AMENDMENT TO RESTATED
WAGE CONTINUATION AGREEMENT


THIS SECOND AMENDMENT TO RESTATED WAGE CONTINUATION AGREEMENT (the “Amendment”)
is made and entered into as of this 30th day of December 2008, by and between
NORMAN C. HARBERT, individually (“Harbert”), and HAWK CORPORATION, a Delaware
corporation whose principal address is 200 Public Square, Suite 1500, Cleveland,
Ohio 44114 (“Hawk”).


RECITALS:


A.  
The parties and Friction Products Co. (“Friction”) are parties to the Amended
and Restated Wage Continuation Agreement dated as of December 31, 2001 (the
“Restated Agreement”).



B.  
Friction is no longer a necessary party.



C.  
Harbert and Hawk amended the Restated Agreement under the First Amendment to
Restated Wage Continuation Agreement entered into as of June 1, 2005 (the “First
Amendment,” and together with the Restated Agreement, the “Original Amended
Agreement”).



D.  
In order to ensure compliance with Section 409A of the Internal Revenue Code of
1986, as amended, and the U.S. Department of Treasury regulations and other
interpretive guidance issued thereunder, the parties desire to amend the
Original Amended Agreement as set forth in this Amendment (the Original Amended
Agreement as amended by this Amendment is referred to herein as the “Amended
Agreement”).



ACCORDINGLY, in consideration of the promises hereinafter set forth in this
Amendment, the parties agree as follows:


1. Changes to Section 1(a) of the Original Amended Agreement. Hawk and Harbert
hereby agree that Section 1(a) of the Original Amended Agreement is hereby
amended as follows:


(a)  
The last sentence of Section 1(a) is deleted from the Original Amended Agreement
in its entirety and is replaced by the following:



The Wage Continuation Payment shall be payable to the Spouse in equal monthly
installments on the first day of each such month commencing with the first day
of the first month following the month of Harbert’s death and shall continue
monthly until the death of the Spouse.


(b)  
The following is added in its entirety as the last sentence of Section 1(a) of
the Amended Agreement:



To ensure compliance with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the U.S. Department of Treasury regulations and other
interpretive guidance issued thereunder, each as in effect from time to time
(collectively, “Section 409A”), no payment under Section 1(a) above shall be
made later than December 31 of the calendar year in which the Spouse’s right to
the amount was accrued.


2. Addition of New Section 12 to the Original Amended Agreement. Hawk and the
Executive hereby agree that Article VII of the Original Amended Agreement is
hereby added in its entirety as follows:


12.           SECTION 409A.
 
(a) To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A.
 
(b) For purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), the Spouse’s right to receive
the installment payments described in Section 1(a) shall be treated as a right
to receive a series of separate payments and, accordingly, each installment
payment shall at all time be considered a separate and distinct payment.
 


3. Full Force and Effect.  Except to the extent specifically modified in this
Amendment, each and every provision of the Original Amended Agreement remains in
full force and effect in the Amended Agreement.
 






 
89


 


4. Miscellaneous.  This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of Ohio.  The parties intend
to and do hereby confer jurisdiction upon the courts of any jurisdiction within
the State of Ohio to determine any dispute arising out of or related to this
Amendment, including the enforcement and the breach hereof.  This Amendment may
be executed simultaneously in any number of counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.  In the event of any conflict between the original terms of the
Original Amended Agreement and this Amendment, the terms of this Amendment shall
prevail.

 

 
IN WITNESS WHEREOF, the undersigned have hereunto set their hands on the date
first hereinabove mentioned.
HAWK CORPORATION
(“Hawk”)




By: /s/ Byron S. Krantz
Its: Secretary






/s/ Norman C. Harbert
NORMAN C. HARBERT (“Harbert”)



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
90